IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-31183
                         Conference Calendar



GHULAM MOHAMMED NASIM,

                                          Plaintiff-Appellant,

versus

CHARLES A. FUSELIER, Individually and in his official capacity;
TODD LOUVIERE, Warden, Individually and in his official capacity;
MAJORIE ALLEMOND, Individually and in her official capacity;
SAMONE ALEX, Individually and in her official capacity; KEW
LEDET, Individually and in his official capacity; R. JENKINS,
Individually and in his official capacity; DONNA BROUSSARD,
Individually and in her official capacity,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-579
                       --------------------
                           June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Immigration and Naturalization Service (INS) detainee Ghulam

Mohammed Nasim (# 57187) moves this court for appointment of

appellate counsel.   The motion is DENIED.     Nasim appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit as time-

barred, but he implicitly concedes that his complaint was not

filed within the applicable one-year limitation period.      See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-31183
                                -2-

Owens v. Okure, 488 U.S. 235, 243-48 (1989); Elzy v. Roberson,

868 F.2d 793, 794-95 (5th Cir. 1989); LA. CIV. CODE ANN. art. 3492

(West 2000).   We find no merit to Nasim’s argument that his

claims should be deemed to relate back to a prior lawsuit.

Accordingly, the dismissal of the complaint is AFFIRMED.

     AFFIRMED; MOTION FOR COUNSEL DENIED. MOTION TO STAY FURTHER

PROCEEDINGS IN THIS COURT IS MOOT IN LIGHT OF THE OPINION.